DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the communications filed on 5/13/2022. The amendments filed on 5/13/2022 have been entered. Claim 2 is cancelled and therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 7-14 have been entered and are considered. Accordingly, claims 1, 3-14 remain pending.
	Rejection to claim 2 has been withdrawn in light of the applicant’s cancellation of the claim.
	After review of the applicant’s remarks and amendments to claim 3 and in light of interview communication conducted 3/7/2022, examiner agrees with the applicant’s remarks and the 35 USC §112(f), §112(a), and §112(b) rejections of claim 3 have been withdrawn.
	After review of the applicant’s remarks and amendments regarding claims 1, 3 and 6 and in light of interview communication conducted 3/7/2022, examiner agrees with the applicant’s amendments and the 35 USC §102(a)(1) rejections of claims 1, 3 and 6 over Morimoto have been withdrawn.
	Similarly, after review of the applicant’s remarks and amendments regarding claims 1, 3 and 6 and in light of interview communication conducted 3/7/2022, examiner agrees with the applicant’s remarks and the 35 USC §103 rejections of claims 1, 3 and 6 over Morimoto in view of Ono have been withdrawn.
	After review of the applicant’s remarks regarding claims 4 and 5 and in light of interview communication conducted 3/7/2022, examiner agrees with the applicant’s remarks. The 35 USC §103 rejection of claim 4 over Morimoto and Ono in further view of Szalai has been withdrawn and the 35 USC §103 rejections of claim 5 over Morimoto in view of Ono, and in further view of Ito have both been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention has been changed to “ULTRASOUND ENDOSCOPE AND ULTRASOUND TRANSDUCER WITH SELF-REPAIRING ACOUSTIC LENS” in light of MPEP 606 as the present title was not descriptive of the invention to which the claims are directed, as shown in the Bib Data Sheet.

REASONS FOR ALLOWANCE
Claims 1, 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art as previously cited Morimoto (US2017/0128043 A1, 2017-05-11) (hereinafter “Morimoto”) in view of Ono et al (JP2007/269819 A, 2007-10-18) (hereinafter “Ono”) and further in view of Szalai et al (Macromolecules 2007 40 (4), 818-823, 2007-01-19) (hereinafter “Szalai”) in combination, teachan ultrasound transducer comprising: 
a plurality of piezoelectric devices, each of the plurality of piezoelectric devices being configured to emit an ultrasonic wave according to an electrical signal input thereto, and to convert an incident ultrasonic wave from an outside into an electrical signal; and 
an acoustic lens provided on a scanning surface for transmitting and receiving an ultrasonic wave, the acoustic lens being configured to: 
	radiate the ultrasonic wave emitted from the plurality of piezoelectric devices to the outside; and 
	transmit the incident ultrasonic wave from the outside to the plurality of piezoelectric devices, 
and a self-repairing material which includes a cross-linking structure wherein cross-linking and uncross-linking of the cross-linking structure proceed reversibly in the cross-linking structure so as to repair a damaged portion.
However, the prior art does not explicitly teach or suggest (in combination with the other claimed elements), wherein the acoustic lens comprises a self-repairing material, and 
the self-repairing material includes a cross-linking structure wherein cross-linking and uncross-linking of the cross-linking structure proceed reversibly in the cross-linking structure so as to repair a damaged portion without affecting acoustic characteristics. The dependent claims 3-14 are allowable due to dependency on independent claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793